Citation Nr: 0721711	
Decision Date: 07/19/07    Archive Date: 08/02/07

DOCKET NO.  05-25 940	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for entitlement to service connection for 
schizoaffective disorder.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

R. Morales, Associate Counsel




INTRODUCTION

The veteran served on active duty from May 1958 to November 
1958.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from September 2004 and October 2004 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Nashville, Tennessee, which reopened and then 
denied the veteran's claim for service connection for 
schizoaffective disorder.  The RO received a notice of 
disagreement in October 2004, and a statement of the case was 
issued in August 2005.  A substantive appeal was received in 
August 2005.

The reopened claim for schizoaffective disorder is REMANDED 
to the RO via the Appeals Management Center, in Washington, 
DC, and is discussed in the REMAND portion of this decision.  
VA will notify the appellant if further action is required.

FINDINGS OF FACT

1.  An April 1959 rating decision which denied the veteran's 
claim of entitlement to service connection for schizophrenic 
reaction was not appealed and became final.

2.  Letters from registered nurses submitted since the April 
1959 decision provide opinions that treatment in service 
permanently increased the severity of the veteran's 
psychiatric disorder are evidence relating to an 
unestablished fact necessary to substantiate the claim.

CONCLUSION OF LAW

New and material evidence pertinent to the claim of 
entitlement to service connection for schizoaffective 
disorder has been presented and the claim may be reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends his schizoaffective disorder was 
aggravated while he was in service.  His claim for service 
connection for schizoaffective disorder was previously denied 
by the RO in April 1959.  The veteran was notified of the 
decision and the decision became final under 38 U.S.C.A. § 
7104 (2002) and 38 C.F.R. § 20.1103 (2006).

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  A veteran 
attempting to reopen a previously adjudicated claim must be 
notified of the elements of his claim and of the definition 
of "new and material evidence."  Notice must be given of 
precisely what evidence would be necessary to reopen his 
claim, depending upon the basis of any previous denial of the 
claim.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).

Here the Board is granting the veteran's request to reopen 
the claim for service connection for schizoaffective 
disorder, and no further discussion of the VCAA under the 
Kent standard is required.  The reopened claim for service 
connection for schizoaffective disorder is discussed in the 
REMAND portion of this decision.

New and Material Evidence to Reopen the Claim

The veteran now seeks to reopen his claim for entitlement to 
service connection for schizoaffective disorder.  A claim 
that has been denied, and not appealed, will not be reopened.  
38 U.S.C.A. §§ 7104(b), 7105(c); 38 C.F.R. §§ 3.104(a), 
3.160(d), 20.302(a).  The exception to this rule provides 
that if new and material evidence is presented or secured 
with respect to the disallowed claim, the Secretary shall 
reopen the claim and review the former disposition of the 
claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

"New evidence" means existing evidence not previously 
submitted to agency decisionmakers.  "Material evidence" 
means existing evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  38 C.F.R. § 3.156.  
When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is to be 
presumed.  See Justus v. Principi, 3 Vet. App. 510 (1992).

The April 1959 rating decision denied the veteran's claim 
because no aggravation was shown.  Eighteen electroshock 
therapies were administered to the veteran prior to his 
discharge from service.  The veteran, through his sister SL, 
contends that these therapies could have worsened his 
condition.  Since filing to reopen his claim, the veteran 
submitted three letters, two from his sister, dated August 
2005 and August 2004, and one from childhood neighbor JC, 
dated August 2004.  In addition to their personal ties to the 
veteran, both writers are also registered nurses.  As such, 
they are competent to testify to the veteran's mental health.  
See Williams v. Brown, 4 Vet. App. 270, 273 (1993) (finding 
opinions of a VA registered nurse therapist competent medical 
testimony and requiring the Board to provide reasons or bases 
for finding those opinions unpersuasive).  These letters were 
not previously submitted, and are therefore "new."  They 
address the lasting effects of the veteran's in service 
treatment, an important consideration for an aggravation 
claim.  Therefore, the evidence relates to a fact not 
previously established and is considered "material."

New and material evidence has therefore been submitted, and 
the claim for service connection for schizoaffective disorder 
is reopened.  Once a claim is reopened, the Board can make a 
decision on the merits only if development is complete.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  Here, the 
Board finds that more development is needed.

ORDER

New and material evidence having been submitted, the claim 
for service connection for schizoaffective disorder is 
consequently reopened.

REMAND

The August 2005 and August 2004 opinions of SL, and the 
August 2004 opinion of JC, suggest a possibility that the 
veteran's pre-existing schizoaffective disorder was 
aggravated as a result of his service.  However, since the 
opinions appear to be based solely on the veteran's 
description of the treatment, the Board finds that further 
development is required.

It is the Board's view that this claim should be reviewed by 
a psychiatrist who should offer a medical opinion as to 
whether the schizoaffective disorder permanently increased in 
severity, beyond the natural progression of the disease, as a 
result of the electroshock treatments rendered in service.

In June 2004, after the veteran filed to reopen his claim, he 
received a letter from the RO.  The letter explained what 
type of evidence would qualify as new and that material 
evidence would pertain to the reason his claim was previously 
denied.  However, this letter did not explain what 
"aggravation" means or what type of evidence was needed to 
prove aggravation.  Also, The Board notes that VA has not yet 
not provided the veteran with notice regarding the effective 
date and disability evaluations available, should service 
connection be established for any claimed disability, as 
required by Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

An August 2004 letter from a member of Congress stated that 
the veteran receives Social Security Administration benefits.  
Records from the Lakeshore Mental Health Institute note that 
the veteran is a patient at Overlook Mental Health center.  
Records from the Lakeshore Mental Health Institute also note 
the veteran was seen at a mental health hospital in Florida 
in 1972 and 1976.  A letter from the veteran's sister states 
that he is a patient of Dr. David Randal Seale.  None of 
these records are associated with the claims file, though 
they may contain information on the history of the veteran's 
disorder.



Accordingly, the case is REMANDED for the following action:

1.  Additional VCAA notice under 38 
U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must 
be provided to the veteran, including a 
description of the provisions of the 
VCAA, notice of the evidence required 
to substantiate the claim, and notice 
of the veteran's responsibilities and 
VA's responsibilities in developing the 
evidence, including what evidence the 
veteran is responsible to obtain and 
what evidence VA will obtain, and a 
request that the veteran provide any 
evidence in his possession that 
pertains to the claim in accordance 
with 38 C.F.R. § 3.159(b)(1). 
38 U.S.C.A. §§ 5102, 5103, 5103A (West 
2002 & Supp. 2006).  The notice should 
again inform the veteran of the 
definition of "new and material 
evidence."

In particular, the notice should advise 
the veteran as to the definition of 
"aggravation" and should explain what 
type of evidence is necessary to prove 
aggravation.

The notice should include an 
explanation as to the information or 
evidence needed to determine a 
disability rating and effective date.  
See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).

2.  The veteran's Social Security 
Administration records should be 
obtained and associated with the claims 
file.  If these records cannot be 
obtained, then evidence of the attempts 
to obtain the records should be 
associated with the claims file.

3.  The veteran's records from Overlook 
Mental Health Center should be obtained 
and associated with the claims file.  
The veteran should be provided with a 
release for Overlook Mental Health 
Center and asked to sign and return the 
form.  These records should be 
associated with the claims file.  If 
these records cannot be obtained, then 
evidence of the attempts to obtain the 
records should be associated with the 
claims file.

4.  The veteran should be asked to 
identify the Florida hospital at which 
he was treated in 1972 and 1976, 
including the name and location of this 
hospital, and to identify any 
additional dates of treatment.  The 
veteran should be provided with a 
release for the Florida hospital and 
asked to sign and return the form.  
These records should be associated with 
the claims file.  If these records 
cannot be obtained, then evidence of 
the attempts to obtain the records 
should be associated with the claims 
file.

5.  The veteran should be asked to 
identify the location of Dr. Seale and 
to identify any additional dates of 
treatment.  The veteran's records from 
Dr. Seale should be obtained and 
associated with the claims file.  The 
veteran should be provided with a 
release for Dr. Seale and asked to sign 
and return the form.  These records 
should be associated with the claims 
file.  If these records cannot be 
obtained, then evidence of the attempts 
to obtain the records should be 
associated with the claims file.



6.  The veteran should be afforded the 
opportunity to identify any additional 
relevant evidence which is not yet of 
record, including private post-service 
treatment records.

7.  The veteran's VA treatment records 
from November 1958 to the present 
should be associated with the claims 
file.

8.  When the above development is 
completed and any available evidence 
identified by the veteran is obtained, the 
entire claims file must be made available 
to a VA psychiatrist.  An examination must 
be performed if it is required by the 
physician assigned to this case.  
Pertinent documents therein, including 
service medical records and any private 
medical records, should be reviewed.  The 
psychiatrist should offer an opinion as to 
whether any current psychiatric disability 
is due to any disease that was incurred in 
or aggravated by the veteran's active duty 
for training.  The examiner should comment 
on whether the veteran's schizoaffective 
disorder pre-existed service, and if so, 
whether it was aggravated by treatment in 
service or increased in severity during 
active service.

If there was a measurable increase in 
severity, the psychiatrist should opine 
as to whether the permanent increase in 
severity was due to the natural 
progression of the disability.

The psychiatrist should specifically 
address and offer an opinion as to 
whether the eighteen electroshock 
treatments administered to the veteran 
while he was in service aggravated the 
veteran's pre-existing disorder.  The 
psychiatrist should provide a rationale 
for all opinions expressed.

9.  After completing the above action, 
and any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
paragraphs above, the claim should be 
readjudicated.  If the claim remains 
denied, a supplemental statement of the 
case should be provided to the veteran 
and his representative.  After the 
veteran and his representative have an 
adequate opportunity to respond, the 
appeal should be returned to the Board 
for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2006).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



 Department of Veterans Affairs


